Citation Nr: 0819215	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-28 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine prior to 
August 12, 2005.  

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine on and 
after August 12, 2005.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from July 2000 to February 
2004.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Milwaukee, Wisconsin, (hereinafter RO).  

The issues of entitlement to an initial rating in excess of 
20 percent for degenerative disc disease of the lumbar spine 
on and after August 12, 2005, and TDIU will be addressed in 
the REMAND portion of the decision and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 12, 2005, the veteran's degenerative disc 
disease of the lumbar spine did not result in incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during a 12 month period. 

2.  Prior to August 12, 2005, the veteran's degenerative disc 
disease of the lumbar spine did not result in limitation of 
forward flexion of the thoracolumbar spine to greater than 60 
degrees; combined range of motion of the thoracolumbar spine 
to no greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine prior to 
August 12, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5243 (2007).      

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim adjudicated herein, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008); Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the veteran's claim for service 
connection for degenerative disc disease was granted by a 
September 2004 rating decision, and disability ratings and 
effective dates were assigned by this rating decision and a 
subsequent rating decision issued in August 2006.  VA's duty 
to notify under 38 U.S.C.A. § 5103(a) is discharged.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Accordingly, 
the Board concludes that any error in failing to provide 
adequate pre-adjudicative notice under 38 U.S.C.A. § 5103(a) 
was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied with respect to the issue adjudicated below.  The 
veteran's service medical records and VA medical records are 
in the file.   The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim adjudicated below.  (There 
are outstanding records from Dean Health Care regarding the 
back.  The Board will attempt to obtain such records on 
remand.  These outstanding records, however, have no bearing 
on the instant claim regarding the severity of the veteran's 
back disability for the period prior to August 12, 2005, as 
the records date from 2006 onward.)  The veteran was also 
afforded VA examinations of the back that are adequate upon 
which to adjudicate the claim decided below.  There is 
otherwise no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the increased rating issue addressed below, 
and the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his degenerative disc disease, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 
(staged ratings are potentially applicable in cases not 
involving the assignment of an initial rating.)

The criteria for the rating of spinal diseases and injuries 
provide that intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Disease and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 
(2007).

The General Rating Formula for Disease and Injuries of the 
Spine provide for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2007). 

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, DCs 5235-5243 (2006) Note (1).  In this 
case, separate noncompensable ratings have been assigned for 
left axonal and demyelinating peroneal neuropathy and right 
sciatica radiculopathy.  The propriety of these ratings not 
currently a matter for adjudication.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2006).  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  Id.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id. at Note (5).  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. 

Under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is warranted, 
while a 40 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC  5243.  For purposes of evaluations 
under DC 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note 1.  

In this case, service medical records indicate that after 
being stabbed on multiple occasions in the torso and 
extremities in 2001, the veteran suffered from continuing 
pain and numbness in the paraspinal region.  An August 2003 
Medical Evaluation Board summary indicated magnetic resonance 
imaging showed degenerative disc disease and herniation at 
L5-S1.  As such, a September 2004 rating decision granted 
service connection for degenerative disc disease of the back 
at a disability rating of 10 percent effective from March 1, 
2004.  The veteran appealed this rating, and while his appeal 
was pending, the rating was increased to 20 percent, 
effective from August 12, 2005, by an August 2006 rating 
decision.  Therefore, the first matter for consideration is 
whether the veteran was entitled to a rating in excess of 10 
percent for his service connected low back disorder prior to 
August 12, 2005.  See Fenderson, supra.  (The issue of 
whether a rating in excess of 20 percent may be assigned on 
and after August 12, 2005, is addressed in the remand below.) 

The rationale for the assignment of the 20 percent rating 
provided by the RO was that a VA outpatient treatment record 
dated August 12, 2005, demonstrated complaints of 
"increasing" back pain, with lumbar paraspinous tenderness 
noted upon examination.  It was also remarked that this 
report indicated the veteran was provided medication for back 
pain and referred for physical therapy, but that the pain 
persisted to the point that he was provided lumbar traction 
in September 2005.  

As for the pertinent evidence of record prior to the 
outpatient treatment on August 12, 2005, reports from a May 
2004 VA examination demonstrated no vertebral tenderness and 
no paraspinal muscle tenderness or spasm; negative straight 
leg raising; deep tendon reflexes to 2+; intact sensation to 
light touch and pinprick and normal muscle bulk, strength and 
tone.  Lumbar motion, described as painless, was to 70 
degrees of flexion, 35 degrees of extension, right and left 
bending to 25 degrees and right and left rotation to 30 
degrees.  The examiner noted that the lumbar motion was not 
significantly affected by pain, repetition, fatigue, 
weakness, flares or incoordination.  The assessment in 
pertinent part was degenerative disc disease of the lumbar 
spine.  

The veteran was afforded another VA examination of his spine 
in May 2005, at which time he stated that his back pain 
prevents prolonged sleeping, jogging and other physical 
activities.  He also described occasional flareups of severe 
pain that result in difficulty in breathing.  Upon 
examination, there was no tenderness to palpation of the 
lumbar spine but there was mild paraspinal musculature pain.  
There was no evidence of spasm or atrophy, and lumbar motion 
was to 25 degrees of extension, 80 degrees of flexion, and 
side bending and rotation to 30 degrees on each side.  There 
was pain throughout the entirety of extension and mild pain 
with left bending.  It was indicated that extension is more 
painful with repetitive use or fatigue, but that this did not 
affect his total range of motion.  Straight leg raising 
elicited pain in the lower extremities and back but there 
were no radicular symptoms.  X-rays were interpreted as being 
normal with the exception of "possibly some very mild disc 
space narrowing at the L5-S1 levels."  The assessment was 
lumbar degenerative disc disease with paraspinal musculature 
pain at the thoracolumbar junction. 

The issue for consideration is whether the criteria for a 
rating in excess of 10 percent is warranted prior to August 
12, 2005.  Such a rating could be assigned if it were shown 
that there were incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least two weeks 
but less than four weeks for a 12 month period prior to 
August 12, 2005.  The record as set forth above does not 
demonstrate that there were the requisite number of such 
episodes as described by regulation prior to August 12, 2005, 
so as to warrant a rating in excess of 10 percent.  

A (20 percent) rating in excess of 10 percent prior to August 
12, 2005, could also have been assigned if forward flexion of 
the thoracolumbar spine was not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine was not 
greater than 120 degrees; or there was muscle spasm or 
guarding severe enough to have resulted in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Clearly, the range of motion 
findings in the lumbar spine as demonstrated at the May 2004 
and May 2005 VA examinations do not warrant a 20 percent 
rating, and this evidence did not otherwise demonstrate 
muscle spasms or guarding with the manifestations required 
for a 20 percent rating.   

In making the determinations above, the Board considered the 
provisions of 38 C.F.R. § 4.40 concerning proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the clinical evidence has not 
shown that entitlement to increased compensation for the 
period in question is warranted on the basis of loss of 
motion, weakness, excessive fatigability or lack of endurance 
or incoordination during flareups of back pain or after 
repetitive use.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation for the period 
in question is not inadequate.  Ratings in excess of that 
currently assigned are provided for certain manifestations of 
the veteran's service-connected residuals, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent hospitalizations due to 
his degenerative disc disease disorder, and his 
service-connected residuals did not show functional 
limitation beyond that contemplated by the 10 percent rating 
assigned prior to August 12, 2005.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  
 
The veteran asserts a much more debilitating condition due to 
his degenerative disc disease than was demonstrated by the 
evidence cited above, and the Board fully respects the 
veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claim for 
an initial rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine prior to August 12, 2005, 
must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine prior to August 
12, 2005, is denied.  


REMAND

The veteran in a June 2007 statement referred to recent 
private treatment for his back that he asserts will 
demonstrate a worsening in his service connected disability.  
He has indicated that he received treatment at this private 
facility from 2006 onward.  Accordingly, the issue of 
entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine on and after 
August 12, 2005, must be remanded to the RO to obtain these 
records in order to fulfill the duty to assist the veteran.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
veteran must be afforded a new VA examination. 

A March 2007 rating decision in pertinent part denied the 
veteran's claim for TDIU.  The veteran's representative 
submitted argument in a February 2008 presentation to the 
Board that represents a notice of disagreement with this 
decision.  As such, the Board is obligated to remand the 
claim for TDIU for the issuance of a statement of the case 
and notification of appellate rights.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Accordingly, the case is REMANDED for 
the following action:

1.  The RO must contact Dean Health Care, 
10 Tower Drive, Sun Prairie, WI, 53590 
and obtain any pertinent reports from 
treatment of the veteran's back rendered 
at this facility.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond. 

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current manifestations and severity 
of his back disability.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  Any essential 
tests and studies, which are not already 
of record, should be accomplished.  All 
manifestations associated with the 
service-connected back disability should 
be described in detail.  The examiner 
must also specifically describe the 
functional impairment resulting from the 
veteran's back disability.  To the extent 
possible, any functional loss should be 
expressed in terms of additional degrees 
of limited motion.

3.  Thereafter, the claim for entitlement 
to an initial rating in excess of 20 
percent for degenerative disc disease of 
the lumbar spine on and after August 12, 
2005, must be readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the veteran in connection with this 
claim, the veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

4.  The RO should issue a statement of 
the case and notification of the 
appellate rights with respect to the 
issue of TDIU.  38 C.F.R. § 19.26 (2007).  
The veteran is reminded that to vest the 
Board with jurisdiction over this issue, 
a timely substantive appeal with respect 
to this issue must be filed.  38 C.F.R. § 
20.202 (2006).  If the veteran perfects 
the appeal as to this issue, the case 
must be returned to the Board for 
appellate review of the issue. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).
	(CONTINUED ON NEXT PAGE)




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


